                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LEONEL CRUZ ROCHE,                                     CASE NO. C19-1061-JCC
10                             Petitioner,                  ORDER
11            v.

12   DONALD R. HOLBROOK,

13                             Respondent.
14

15            This matter comes before the Court on the report and recommendation of the Honorable
16   Brian A. Tsuchida, United States Magistrate Judge (Dkt. No. 15). Having thoroughly considered
17   the report and recommendation and the relevant record, the Court hereby FINDS and ORDERS
18   that:
19       1. The report and recommendation (Dkt. No. 15) is ADOPTED and APPROVED;
20       2. Petitioner’s 28 U.S.C. § 2254 habeas petition (Dkt. No. 7) is DISMISSED with prejudice;
21       3. Petitioner is DENIED issuance of a certificate of appealability; and
22       4. The Clerk is DIRECTED to send a copy of this order to the parties and to Judge
23            Tsuchida.
24       //
25       //
26       //


     ORDER
     C19-1061-JCC
     PAGE - 1
 1          DATED this 3rd day of December 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1061-JCC
     PAGE - 2
